            Case 2:20-cv-07693-PA-E Document 3 Filed 08/24/20 Page 1 of 1 Page ID #:16
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)                                                                            CLEAR FORM
 OR OF PARTY APPEARING IN PRO PER
 SO. CAL. EQUAL ACCESS GROUP
 Jason J. Kim (SBN 190246)
 101 S. Western Avenue, Second Floor
 Los Angeles, CA 90004
 Phone: (213) 252-8008
 Fax: (213) 252-8009


 ATTORNEY(S) FOR:    LAMAR MYERS
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
LAMAR MYERS                                                                    CASE NUMBER:



                                                              Plaintiff(s),
                                     v.
SUNG Y OH; and DOES 1 through 10
                                                                                              CERTIFICATION AND NOTICE
                                                                                                OF INTERESTED PARTIES
                                                             Defendant(s)                           (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                   LAMAR MYERS
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                      CONNECTION / INTEREST
LAMAR MYERS                                                                   Plaintiff

SUNG Y OH                                                                     Defendant/Property Owner




         8/24/2020                                         /s/ Jason J. Kim
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           LAMAR MYERS


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
